 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 3                                                                   Nov 08, 2018
                                                                         SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-93-RMP
 8                              Plaintiff,
                                                   ORDER DISMISSING INDICTMENT
 9          v.                                     WITHOUT PREJUDICE

10    ENRIQUE RAMIREZ-FLORES,                      **U.S. MARSHAL ACTION
                                                   REQUIRED**
11                              Defendant.

12

13         BEFORE THE COURT is the decision to dismiss Defendant Enrique

14   Ramirez Flores’s indictment with or without prejudice. In this Court’s prior order,

15   this Court found that Defendant’s rights under the Speedy Trial Act were violated

16   and ordered dismissal of the indictment. ECF No. 52. Before deciding whether to

17   dismiss the indictment with or without prejudice, the Court invited the parties to

18   file objections or responses to the Court’s preliminary finding to dismiss the

19   indictment without prejudice. Id. Having reviewed the parties’ responses to this

20   Court’s Order at ECF Nos. 53, 54, the Court is fully informed. For the reasons

21

     **U.S. MARSHAL ACTION REQUIRED**ORDER DISMISSING
     INDICTMENT WITHOUT PREJUDICE ~ 1
 1   articulated in this Court’s prior Order, the Court dismisses the indictment, ECF No.

 2   16, without prejudice.

 3         Accordingly, IT IS HEREBY ORDERED that the Indictment, ECF No.

 4   16, is DISMISSED WITHOUT PREJUDICE.

 5         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, provide copies to counsel, and close this case.

 7         DATED November 8, 2018.

 8
                                                s/ Rosanna Malouf Peterson
 9                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

     **U.S. MARSHAL ACTION REQUIRED**ORDER DISMISSING
     INDICTMENT WITHOUT PREJUDICE ~ 2
